DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's submission filed on 09/20/2021 has been considered. Claims 1 and 6-10 are pending. Claim 1 is amended. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Joung (US 2012/0244040) hereinafter JOUNG (already of record), in view of Meyer et al (US 2004/0120876) hereinafter MEYER (already of record), Fukuju et al (US 2013/0189521) hereinafter FUKU (cited by the Applicant in the IDS filed 11/04/2020), Huang et al (US 2002/0092938) hereinafter HUANG (already of record), and Kruse (US 2006/0032953) hereinafter KRUSE.

As for claim 1, JOUNG teaches a system for preparing silica aerogel [Abstract]. The system has a raw material supply part with a plurality of storage containers which each can contain their own raw material (materials with respective storage containers) [0020]. The raw materials supplied can be de-ionized water, water glass, a surface modifier, an inorganic acid, and an organic solvent (these are materials worked upon which do not imbue the apparatus with distinction over the prior art) [see e.g. MPEP 2115] otherwise the materials are supplied [0020]. There are tubes to transfer each raw material from the supply part to a downstream process (the connection tubes at the valves) [0020]. 
There is a mixer with a mixing tank, a stirring blade and its respective motor [Fig. 1 #120; 0027]. 
There is a dryer connected to the mixer to dry silica wet gel to produce silica aerogel in a powder [Fig. 1 #130; 0027]. 
There is a recovery unit made up of a condenser attached to the mixer and the dryer for recovering some of the organic solvent vaporized in the mixer and drying [Fig. 1 #140; 0029].
There is a heater for transferring heat or a heated medium to at least one of the mixer and dryer [Fig. 1 #150; 0030]. 

JOUNG does not teach a pulverizer.

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a jet mill homogenizer downstream of the supply of JOUNG and before the mixer of JOUNG as taught by MEYER in order to more economically use water.
For there to be an additional homogenizer downstream of the homogenizer of JOUNG/MEYER the ordinary artisan would be similarly motivated by the concern of controlling water dispersion though the silica mixture as taught by MEYER and therefore would have found the additional jet mill obvious. Additionally an additional jet mill would be a duplication of parts which is prima facie obvious [see MPEP 2144.04(VI)(B)]. 
Should the Applicant disagree:
FUKU teaches the manufacturing of aerogel based on silica [Title; Abstract]. In which the combination of two liquids (the aqueous silica sol and the hydrophobic solvent) is undertaken using homogenizer which emulsifies right before the gelation step [0061-62]. The advantage of homogenizing in this manner is that the shape of the silica sol droplets is less likely to be disturbed which improves the circularity of the droplets. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have added the homogenizer upstream of the gelation 

JOUNG/MEYER/FUKU do not teach a rotating blade unit. 
HUANG teaches a rotating blade unit that reduces particle size (classifier) and increases a reaction surface area (by grinding/reducing particle size) [Fig. 1; 0028-31]. The rotating blade unit has a plate member (dispersion plate and beater plates) [Fig. 1 #4 and 7; 0033-34] with a flat plate shape, an upper side, and an upwardly protruding blade member which protrudes upwardly from a top surface of the plate member (dispersion blades) [Fig 1 #5; 0033]. The blade and plate member rotate together [0033]. 
The rotating blade unit is under the mill such that particles exiting the mill fall and accumulate by gravity on the top surface of the plate member and are pulverized by the protruding blade member as it rotates facing the upper side (as the particles can collect on the top surface of the plate member due to the location of the inlet) [Fig. 1 #3; 0032]. The classifier of HUANG is useful as it is composed of wear resistant parts and is optimized to produce desired material sizes without excess production of fines [0028; 0035].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have added the classifier of HUANG to the outlet of the jet mill of JOUNG/MEYER/FUKU in order to control sizing of the particles without producing excess fines. 
JOUNG/MEYER/FUKU/HUANG do not teach an impaction plate.

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have the jet mill of JOUNG/MEYER/FUKU/HUANG operate in the manner of KRUSE as a means of reducing abrasion wear on pumps and other elements. It is the Examiner’s understanding that the ordinary artisan would readily understand how to incorporate a jet stream producer along with an impact plate in the jet mill of JOUNG/MEYER/FUKU/HUANG such that it could operate in the manner suggested by KRUSE.

As for claim 6, JOUNG/MEYER/FUKU/HUANG/KRUSE teach claim 1 and the material worked upon does not distinguish from the prior art [see e.g. MPEP 2115]. Additionally JOUNG further teaches nitric acid [0023], hexane [0021], and hexamethyldisalazane [0022].

As for claim 7, JOUNG/MEYER/FUKU/HUANG/KRUSE teach claim 1 and JOUNG further teaches a collector with its own respective tubing and connected to the dryer (tubing is depicted around the valve V10) [Fig. 1 #160; 0018; 0028].

As for claim 8, JOUNG/MEYER/FUKU/HUANG/KRUSE teach claim 1 and JOUNG further teaches a temperature sensor for measuring a temperature in the mixing tank [Fig. 1 #124; 0027].



As for claim 10, JOUNG/MEYER/FUKU/HUANG/KRUSE teach claim 9 and JOUNG further teaches that there is a vacuum pump for controlling a pressure within each of the condenser and the storage tank [Fig. 1 #144; 0029].

Response to Arguments
Applicant's arguments filed 09/30/2021 have been fully considered but they are not persuasive. 
The Applicant argues on pg. 6 that as Huang does not describe a jet mill and therefore by extension does not serve as a pulverizer.
The Examiner respectfully disagrees and has additionally clarified the rejection above. It was the Examiner’s intent to describe the classifier as the “jet mill” as a means of understanding the relationship between the intended combination of JOUNG/MEYER/FUKU (which already have a jet mill) with HUANG. 
As HUANG generally teaches that a milling (as a classifier/grinder) process occurs before the blades, it is understood that the rotating blades etc. of HUANG would have been incorporated downstream of a given mill such as a jet mill [HUANG: 0028-31]. 
Applicant’s amendments and corresponding arguments with respect to claim(s) 1 and 6-10 have been considered, the amendment has overcome the prior art supplied in the previous action as there is no impaction plate. However, the arguments are moot because the new .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elisa Vera whose telephone number is (571)270-7414.  The examiner can normally be reached on M-F 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.V./             Examiner, Art Unit 1748                                                                                                                                                                                                                                                                                                                                                                              /FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712